ANDERSON, J.
The statute (section 2191 of the Code of 1896) authorizes judgment against the garnishee on his answer only when said answer admits an indebtedness to the defendant. The answer in the case at bar denies any indebtedness to the defendant, unless it be upon certain negotiable notes therein described. The last three notes did not mature until after the answer and judgment against the garnishee. The maker was not, therefore, chargeable as garnishee of the payee while these notes were still current as negotiable paper *335and subject to be transferred to a bona fide purchaser without notice before maturity. — Gatchell v. Foster, 94 Ala. 624, 10 South. 434. It is evident that the trial court took this view of the matter as to the notes not then matured, and only rendered judgment against the garnishee for the note not due when the answer was made, but which had matured before the answer was amended and before the rendition of the judgment. The answer shows, however, that the note ivas indorsed by the payee before maturity, and subsequently by two others, and that it-was held by the plaintiff bank for collection, and presumably for its own benefit, or for the last indorsee. At any rate, the answer showed that the note had been indorsed by the payee and was not in his possession, and this ivas a sufficient answer of no indebtedness to prevent a judgment against the garnishee on his answer. In order for judgment to be rendered against the garnishee, even after maturity of a negotiable note, given by him, it should affirmatively appear, from the answer or otherwise, that the payee was the proprietor at the time of maturity. The answer sufficiently sIioavs that the payee was not the proprietor of the note at maturity. — Mayberry v. Morris, 62 Ala. 115.
The judge of the city court erred in rendering judgment against the garnishee on his ansAver, and the judgment is reversed, and one is here rendered discharging him.
Beversed and rendered.
Tyson, C. J., and Doavdell and McOeeeian, JJ., concur.